Citation Nr: 9926774	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to January 
1968.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.

The Board notes that although the veteran had initially 
indicated he desired to appear and testify at a Board 
hearing, in April 1999 the veteran indicated in writing that 
he no longer wished to appear for a Board hearing.  


REMAND

The veteran contends that he incurred a skin disorder while 
in service, including as secondary to exposure to herbicides 
during his service in Vietnam.  This contention is supported 
by private medical evidence dated in May 1997 showing that 
the veteran was seen for a skin rash described as 
hidradenitis suppurative.  This evidence is accompanied by a 
letter prepared by Peter Orris, M.D., MPH, stating that he 
had reviewed the veteran's service medical records (SMRs), 
and that he believes the SMRs show "that the September 25, 
1962 note establishes his development of a skin condition 
while serving in Vietnam."  

The Board concludes that, based on this evidence together 
with other evidence already of record, the veteran's claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, the claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Once a claim 
becomes well grounded, VA has a duty to assist the veteran in 
developing his claim with regard to adjudicating the case on 
the merits.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  As such, the Board finds that a VA examination to 
evaluate the veteran's current skin disorder, and whether 
such a disability was incurred during his term of active duty 
service.  

The Board also notes that additional relevant medical 
evidence was submitted by the veteran to the Board in May 
1999, and that such evidence has been associated with the 
claims file.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The veteran should be scheduled for a 
comprehensive VA dermatological 
examination, to determine what particular 
diagnosed skin disorder the veteran 
currently suffers from, and whether it is 
at least as likely as not that such skin 
disorder is etiologically related to any 
skin disorder noted during service, to 
include as due to exposure to herbicides.  
It is imperative that the claims file be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and that all tests and 
studies deemed necessary should be 
accomplished.  The examiner should 
comment on Dr. Orris' May 1997 medical 
opinion suggesting that the veteran's 
current skin disorder originated in 
service.

2.  The RO should then review the 
expanded record, including the additional 
evidence submitted by the veteran 
directly to the Board in May 1999, and 
determine whether the veteran is entitled 
to service connection for a skin 
disorder, to include as secondary to 
herbicide exposure.  If the RO's 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process of law and develop medical evidence.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




